EXHIBIT 14
     From:                             Alpha Feuerstein <feuerstein@alphacapital.li >
     Sent:                             Friday, October 12, 2018 12:51 PM
     To:                               Ari Rabinowitz
     Subject:                          AW: Re: new deal IPCI



     Thx!



     Von meinem Samsung Geriit gcsendet.



     -------- Urspriingliche Nachricht --------
     Von: Ari Rabinowitz <arabin@lhfin.com>
     Datum: 12.10.18 13:55 (GMT+0l:00)
     An: Nicola Feuerstein <feuerstein@alphacapital.li>
     Cc: info@alphacapital.li, 'Konrad Ackermann' <ackermann@alphacapital.li>
     Betreff: Re: new deal IPCI


     15m

     Get Outlook for iOS

     From: Nicola Feuerstein <feuerstein@alphacapital.li>
     Sent: Friday, October 12, 2018 5:58:53 AM
     To: Ari Rabinowitz
     Cc: info@alphacapital.li; 'Konrad Ackermann'
     Subject: AW: new deal IPCI


     Hi Arie,



     In total how much capital are they seeking?



     Best regards,



     Nicola




CONFIDENTIAL                                                                            Al PCI00000601
     l1 lPHA C4 PITA l A NSTA l. T

     Lett.c;trasse 32

     9490 Vaduz

     Principality of l iechtenstein

     Tel: +423 232 3.1 9.5

     Fax: +423 232 31 96

     e-mail: iDfQ@alphacap.ftc1/Jj_




     Von: Ari Rabinowitz [mailto:arabin@lhfin.com]
     Gesendet: Donnerstag, 11. Oktober 2018 20:08
     An: info@alphacapital.li; 'David Schlaff (davidschlaff@gmail.com)' <davidschlaff@gmail.com>;
     'koni. ackermann@bluewin.ch (feuerstein@alphacapital.li )' <feuerstein@alphacapital.li>; Konrad Ackermann
     <ackermann@alphacapital.li>
     Betreff: new deal IPCI



     Dear Gentlemen ,



     Please see attached new deal .



     This is a shelf being done at really low valuation.



     We are recommending $2M



     Best Regards


                                                           2




CONFIDENTIAL                                                                                          AIPCI00000602
     Arie



     Arie Rabinowitz

     LH Financial Services Corp

     51 0 Madison A vc

     14th Floor,

     NYNY 10022

     212-586-8224




     This communication does not reflect an intention by the sender or the sender's client or principal to conduct a transaction
     or make any agreement by electronic means. Nothing contained in this message or in any attachment shall satisfy the
     requirements for a writing, and nothing contained herein shall constitute a contract or electronic signature under the
     Electronic Signatures in Global and National Commerce Act, any version of the Uniform Electronic Transactions Act or
     any other statute governing electronic transactions.




                                                                  3




CONFIDENTIAL                                                                                                         Al PCI00000603
